Title: To Thomas Jefferson from John Griffiths, 16 April 1821
From: Griffiths, John
To: Jefferson, Thomas


            Sir,
            King’s Head, Ludgate Hill, London,
              April 16. 1821.
          It will certainly appear rather singular that one, like myself, an obscure individual should attempt to address a person of your rank and talents, especially as I have no knowledge of you, and being in so distant a part of the Globe.—But I am buoyed up with the hopes that the cause will serve to plead my excuse: Principally as I have heard with great pleasure of the interest you have  invariably shewn in promoting Literature in general, and every other circumstance that may tend to improve, or enlighten the human mind, which alone, is, chiefly, the cause of submitting the following statements to your consideration.The motive which actuates me to submit the enclosed is, principally, to enquire whether a race, which has been described as existing, or does exist, in any part of America, for the further improvement and general information of the literary part of every country and the promoting of an object so desireable to all.—Under this impression and having made enquiries, I have found that a Vessel, called the “Prince Madoc” of Charleston had arrived in this port.—I, in consequence communicated with some literary gentlemen, one of whom had an interview with the Captain of the Ship, and made particular enquiries respecting the name and the caurse, or reason of his Ship being so named; he replied that it was the name of an Ancient Prince of Britain, who had discovered America before Columbus.—There appears something of importance in this statement for about the middle of the seventeenth century, a clergyman of the name of Jones preached to them at Tuscarora, in their native language and which was repeated three times in each week. Dr Morse in his “American Gazetteer” states that there are the remains of an old fortification at the same place.I am aware that an account exists of the Danes having discovered America previous to Madoc, I am, however, of opinion that Madoc obtained his information from the Danes, being, most probably lineally descended from that race, as will appear from the following pedigree.—Madoc was himself an offspring of that union, in consequence of that friendly union which the Britons held with others, and which produced intermarriage. His great grand-father Cynan having married Rannillt Raenil Racual, the daughter of Huleod the Scandinavian Chief, who, as well as his ancestors, had settled near the spot where Dublin is now situated, and which place they call Port Larg.—The first wife of Owen Gwyneed, the father of Madoc, was also the daughter of a northern chief, Then settled in Ireland, but Madoc was his son by a subsequent wife.Having on this occasion referred to some Fr authors, I feel myself authorized to lay their statements for your consideration, being confident that your superior judgment & kindly aid to literary pursuits will not be forborne in this instance.As there are many other publications on the same subject, by the Rev. Mr Williams, the Rev. Mr Burder, and others, which are not in general circulation, the enclosed may meet with your approbation and should you have any wish for others to be transmitted to you the first opportunity will be seized for that purpose, & be assured that nothing will be more pleasing to Sir Yours with great respect
            John Griffiths